DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 10 the limitation of “the processor is configured” should be rewritten as “the processor is further configured”.  Appropriate correction is required.

Allowable Subject Matter
Claims (1-7) are allowed.
For example, prior art of record fails to teach the underlined portion.
A movement state recognition model training device configured to train a deep neural network (DNN) model that is input with a time series of image data of a camera mounted to a moving body and a time series of sensor data of a sensor mounted to the moving body, that extracts respective image data features and respective sensor data features, and that recognizes a movement state of the moving body from data abstracted from the respective image data features and the respective sensor data features, the movement state recognition model training device comprising: a memory; and a processor that is coupled to the memory and that is configured to: generate first annotation data indicating whether or not the movement state of the moving body corresponds to any of a plurality of predetermined movement state classes, second annotation data indicating which of the plurality of predetermined movement state classes corresponds to the movement state of the moving body, and third annotation data indicating which of the plurality of predetermined movement state classes and a miscellaneous-other movement state class corresponds to the movement state of the moving body, based on annotation data indicating a pre-appended movement state for the image data time series and the sensor data time series; and train a parameter of the DNN model based on the image data time series and the sensor data time series and on the first annotation data, the second annotation data, and the third annotation data generated for the image data time series and the sensor data time series, by training the DNN model such that a movement state recognized by the DNN model in a case in which input with the image data time series and the sensor data time series matches movement states indicated by the first annotation data, the second annotation data, and the third annotation data. 
A movement state recognition device comprising: a memory; and a processor that is coupled to the memory and that is configured to: recognize a movement state of a moving body of a recognition subject by inputting a time series of image data of a camera mounted to the moving body and a time series of sensor data of a sensor mounted to the moving body into a deep neural network (DNN) model that has been pre-trained to use the image data time series and the sensor data time series as input, to extract respective image data features and respective sensor data features, and to recognize a movement state of the moving body from data abstracted from the respective image data features and the respective sensor data features, wherein the DNN model is pre-trained based on first annotation data indicating whether or not the movement state of the moving body corresponds to any of a plurality of predetermined movement state classes, second annotation data indicating which of the plurality of predetermined movement state classes corresponds to the movement state of the moving body, and third annotation data indicating which of the plurality of predetermined movement state classes and a miscellaneous-other movement state class corresponds to the movement state of the moving body, that are generated from annotation data indicating a pre-appended movement state for the image data time series and the sensor data time series, and based on the image data time series and the sensor data time series, by training the DNN model such that a movement state recognized by the DNN model in a case in which input with the image data time series and the sensor data time series matches movement states indicated by the first annotation data, the second annotation data, and the third annotation data.
A movement state recognition model training method for training a deep neural network (DNN) model that is input with a time series of image data of a camera mounted to a moving body and a time series of sensor data of a sensor mounted to the moving body, that extracts respective image data features and respective sensor data features, and that recognizes a movement state of the moving body from data abstracted from the respective image data features and the respective sensor data features, the movement state recognition model training method comprising: by a computer, generating first annotation data indicating whether or not the movement state of the moving body corresponds to any of a plurality of predetermined movement state classes, second annotation data indicating which of the plurality of predetermined movement state classes corresponds to the movement state of the moving body, and third annotation data indicating which of the plurality of predetermined movement state classes and a miscellaneous-other movement state class corresponds to the movement state of the moving body, based on annotation data indicating a pre-appended movement state for the image data time series and the sensor data time series; and training a parameter of the DNN model based on the image data time series and the sensor data time series and on the first annotation data, the second annotation data, and the third annotation data generated for the image data time series and the sensor data time series, by training the DNN model such that a movement state recognized by the DNN model in a case in which input with the image data time series and the sensor data time series matches movement states indicated by the first annotation data, the second annotation data, and the third annotation data.
pre-training the DNN model based on first annotation data indicating whether or not the movement state of the moving body corresponds to any of a plurality of predetermined movement state classes, second annotation data indicating which of the plurality of predetermined movement state classes corresponds to the movement state of the moving body, and third annotation data indicating which of the plurality of predetermined movement state classes and a miscellaneous-other movement state class corresponds to the movement state of the moving body, that are generated from annotation data indicating a pre-appended movement state for the image data time series and the sensor data time series, and based on the image data time series and the sensor data time series, by training the DNN model such that a movement state recognized by the DNN model in a case in which input with the image data time series and the sensor data time series matches movement states indicated by the first annotation data, the second annotation data, and the third annotation data.
A non-transitory computer readable medium storing a program executable by a computer to perform a process for training a deep neural network (DNN) model that is input with a time series of image data of a camera mounted to a moving body and a time series of sensor data of a sensor mounted to the moving body, that extracts respective image data features and respective sensor data features, and that recognizes a movement state of the moving body from data abstracted from the respective image data features and the respective sensor data generating first annotation data indicating whether or not the movement state of the moving body corresponds to any of a plurality of predetermined movement state classes, second annotation data indicating which of the plurality of predetermined movement state classes corresponds to the movement state of the moving body, and third annotation data indicating which of the plurality of predetermined movement state classes and a miscellaneous-other movement state class corresponds to the movement state of the moving body, based on annotation data indicating a pre-appended movement state for the image data time series and the sensor data time series; and training a parameter of the DNN model based on the image data time series and the sensor data time series and on the first annotation data, the second annotation data, and the third annotation data generated for the image data time series and the sensor data time series, by training the DNN model such that a movement state recognized by the DNN model in a case in which input with the image data time series and the sensor data time series matches movement states indicated by the first annotation data, the second annotation data, and the third annotation data.
A non-transitory computer readable medium storing a program executable by a computer to perform a process for movement state recognition processing, the process comprising: recognizing a movement state of a moving body of a recognition subject by inputting a time series of image data of a camera mounted to the moving body and a time series of sensor data of a sensor mounted to the moving body into a deep neural network (DNN) model that has been pre-trained to use the image data time series and the sensor data time series as input, to extract respective image data features and respective sensor data features, and to recognize a movement state of the moving body from data abstracted from the respective image data features and the respective sensor data features, wherein the DNN model is pre-trained based on first annotation data indicating whether or not the movement state of the moving body corresponds to any of a plurality of predetermined movement state classes, second annotation data indicating which of the plurality of predetermined movement state classes corresponds to the movement state of the moving body, and third annotation data indicating which of the plurality of predetermined movement state classes and a miscellaneous-other movement state class corresponds to the movement state of the moving body, that are generated from annotation data indicating a pre-appended movement state for the image data time series and the sensor data time series, and based on the image data time series and the sensor data time series, by training the DNN model such that a movement state recognized by the DNN model in a case in which input with the image data time series and the sensor data time series matches movement states indicated by the first annotation data, the second annotation data, and the third annotation data.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 24, 2022